Citation Nr: 1441613	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  08-01 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral pes cavus with Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1970 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

A Board decision in July 2011 denied an increased rating for the Veteran's bilateral foot disability.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in January 2012, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.  In August 2012, the claim was remanded to afford the Veteran a new VA examination.

A Board decision in May 2013 denied an increased rating for the Veteran's bilateral foot disability.  The Veteran thereafter appealed the Board's decision to the Court.  In an Order dated in April 2014, the Court granted a JMR by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's May 2013 decision and remand the case for readjudication in accordance with the JMR.

The Board notes that the Veteran requested a hearing before a Decision Review Officer, but withdrew his request for a hearing through written correspondence, dated in January 2008.  The Veteran having withdrawn his hearing request, the Board will proceed to adjudicate the case based on the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In May 2013, the Board denied the Veteran's claim of entitlement to an increased rating in excess of 30 percent for the service-connected bilateral pes cavus with Achilles tendonitis.  The Veteran was denied an increased rating under 38 C.F.R. § 4.71a, Diagnostic Code 5278, because there was no evidence of an acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity bilaterally.  The Veteran appealed to the Court and, as a result of a April 2014 JMR, the May 2013 Board decision was vacated by the Court.

The May 2014 JMR noted that the Board failed to adequately address the 2007 examination report of symptoms and failed to adequately consider the application of staged ratings.

Further, the May 2014 JMR stated that the September 2012 VA examination was inadequate.  In the February 2007 VA examination, the examiner diagnosed pes cavus and Achilles tendonitis with pain on palpation, painful movement of the toes, pain with motion of the ankle, increased limitation of motion upon repetition, slow and deliberate gait, swelling, and mild heel callouses bilaterally.  In July 2011, the Board remanded the issue for a new VA examination to determine the current severity of the Veteran's bilateral pes cavus with Achilles tendonitis.  Specifically, the Board requested that the VA examiner determine and detail all symptomatology associated with the Veteran's service-connected bilateral pes cavus with Achilles tendonitis.  However, the 2012 examiner found that the Veteran does not have pes cavus.  The JMR noted that the 2012 examiner failed to discuss "any symptomatology that Appellant has with his feet, making the 2012 VA examination inadequate."

The JMR noted that it "appears to the parties that, because the 2012 VA examiner did not agree with a diagnosis of pes cavus with Achilles tendonitis, that he declined to answer any questions about any outstanding symptomatology that the Appellant might have had at the examination, and stated only that the examination failed to show the conditions, which did not allow him to report the severity of symptoms."  Further, the JMR noted that the 2012 examiner failed to "explain the disparity between his findings and the prior examination."  In light of these concerns, another examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bilateral foot condition.  The claims file, including this remand, must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The VA examiner should detail the current nature and severity of the Veteran's bilateral foot condition.  The examiner should comment on the severity of the Veteran's bilateral foot condition and report all signs and symptoms necessary for rating the disorder.  In particular, he or she should opine as to whether the Veteran's bilateral foot condition is moderate, moderately severe, or severe.  The examiner should also comment on the 2007 and 2012 VA examinations, including the discrepancies in the opinions.

In determining all symptomatology the VA examiner must opine if the Veteran BILATERALLY has: 
 
A)	Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances? 
 
B)	Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity?

C)	Malunion or non-union of tarsal or metatarsal bones with actual loss of use of the foot?

D)	Foot injuries with actual loss of use of the foot?

The VA examiner should also opine on the severity of the Veteran's UNILATERAL pes cavus with Achilles tendonitis.  He/she should opine to the following on a UNILATERAL basis and determine if they are manifested by:

A)	Moderate residuals of foot injuries.

B)	Moderately severe residuals of foot injuries. 

C)	 Severe residuals of foot injuries.

The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue.  If the benefit sought on appeal remains denied, the AOJ must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



